9 F.3d 1543
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gardner BRADLEY, Plaintiff-Appellant,v.T. Travis MEDLOCK, Attorney General of the State of SouthCarolina, Defendant-Appellee.
No. 93-6753.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 25, 1993.Decided:  November 16, 1993.

Appeal from the United States District Court for the District of South Carolina, at Columbia.
Gardner Bradley, Appellant Pro Se.
D.S.C.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:

OPINION

1
Appellant appeals from the district court's order that dismissed his petition for a writ of mandamus.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.*  Accordingly, we affirm on the reasoning of the district court.  Bradley v. Medlock, No. CA-93-1007 (D.S.C. June 23, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Since Bradley did not note an appeal from denial of his postjudgment motions under Fed.  R. Civ. P. 60(b) the court's orders denying them are not reviewable in this appeal.   See Browder v. Director, Dep't of Corrections, 434 U.S. 257, 263 n.7 (1978)